 

Exhibit 10.1

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT is made and entered into as of the
22nd day of October, 2010, by and between Lydall, Inc., a Delaware corporation
(the “Company”), and Joseph K. Wilsted (the “Executive”).

W I T N E S S E T H

WHEREAS, the Company and the Executive (the “Parties”) are parties have entered
an Employment Agreement dated August 26, 2008 (the “Agreement”); and

WHEREAS, the parties now desire to amend the Agreement as set forth below
relating to the employment of the Executive by the Company and/or one of its
subsidiaries;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the Parties, intending to
be legally bound, agree as follows:

1.1 Benefits Upon Termination Without Cause of For Good Reason (No Change of
Control). Section 8 of the Agreement is amended by deleting the first sentence
of paragraph (d) and substituting the following:

If the Executive elects to continue coverage under the Company’s health plan
pursuant to COBRA, then for the period beginning on the date of the Executive’s
termination of employment and ending on the earlier of (i) the date which is 12
months after the date of such termination of employment or (ii) the date the
Executive becomes eligible for health insurance benefits under the group health
plan of another employer, the Company will pay the Executive $             per
month (based on the coverage selected by the Executive); provided, however, that
until December 31, 2010, in lieu of such payment, the Company will pay the same
percentage of the Executive’s premium for COBRA coverage for the Executive and,
if applicable, his spouse and dependent children, as the Company paid at the
applicable time for coverage under such plan for actively employed members of
senior management generally.

1.2 Ratification of Agreement. Except as expressly modified hereby, all of the
terms and conditions of the Agreement shall remain valid and binding on the
parties and the parties hereby ratify and affirm such terms and conditions.

1.3 Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed an original but all of which
together shall constitute one and the same instrument.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has hereunto set his hand as of the
day and year indicated below.

 

Lydall, Inc. By:  

/s/ Dale G. Barnhart

   

10/22/10

  Dale G. Barnhart     Date   President and CEO      

/s/ Joseph K. Wilsted

   

10/22/10

  Joseph K. Wilsted     Date